DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/02/2019 and 04/05/2021 were filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Status of Claims
Claims 1 – 15 are pending.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1 – 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hawighorst (DE 10 2011 090 109 A1) as cited by Applicant in view of Kimura (U.S. Patent No. 10,040,426 B2).
Regarding Independent Claim 1, Hawighorst teaches a gear motor for a motor vehicle wiper system (Fig. 3), comprising an electric motor  (Fig. 3) including: a rotor  (rotor, 16), a stator (stator, 30) including windings (coils, 32)for electromagnetic excitation of the rotor (16),  a rotation shaft (wave, 4)  fastened to the rotor (16),  a reduction mechanism (first adjusting device, 6)  connecting the rotation shaft (4) and an output shaft (Paragraph [0035]) of the gear motor (Fig. 3), wherein a bearing  (Annotated Fig. 3) guides the rotation shaft (4)  at one of the longitudinal ends of the rotation shaft (4; Fig. 3), having an outer race (outer ring, 9) and an inner race (inner ring, 7) mounted on the rotation shaft (4), said bearing (Annotated Fig. 3), disposed inside the combination of the rotor  (rotor, 16) and the stator (stator, 30; Fig. 3), being housed in an internal recess (Annotated Fig. 3) in the rotor  (rotor, 16), and in which a hollow support (Annotated Fig. 3) is arranged coaxially with (Fig. 3) and constrained to rotate with the rotation shaft (4; Fig. 3) , said hollow support (Annotated Fig. 3)  coming to cap said bearing (Annotated Fig. 3) guiding the electric motor  (Fig. 3) longitudinal end of the rotation shaft  (4), and wherein said bearing (Annotated Fig. 3) is received in a fixed seat (Annotated Fig. 3) having a bearing face (Annotated Fig. 3) engaging with the outer race (9) of the bearing (Annotated Fig. 3), on one side of the bearing (Annotated Fig. 3), the axial position of the bearing (Annotated Fig. 3) on the rotation shaft (4)  being locked by axially locking (via fixing element, 12) said hollow support (Annotated Fig. 3) onto the rotation shaft (4) , and by the inner race (7) of the bearing (Annotated Fig. 3) bearing on an internal wall (Annotated Fig. 3) of said hollow support (Annotated Fig. 3), on the opposite side of the bearing (Annotated Fig. 3) to that engaging with said seat (Annotated Fig. 3).  

    PNG
    media_image1.png
    439
    595
    media_image1.png
    Greyscale

Hawighorst does not explicitly teach a rotor including magnetic elements (although implicitly taught since it is required in order for the motor to function); a hollow support carries said magnetic elements, said inner race of the bearing, bearing on the internal wall of said hollow support either directly or indirectly via a spacer inside said hollow support2, said spacer bearing on said inner race and the internal wall of the hollow support.
Kimura, however, teaches a rotor including magnetic elements; a hollow support (42) carries said magnetic elements (45a), said inner race of the bearing, bearing on the internal wall of said hollow support either directly or indirectly via a spacer (48a) inside said hollow support 2 (42), said spacer (48a) bearing on said inner race (47b) and the internal wall (41c) of the hollow support (40)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to explicitly teach a rotor including magnetic elements; a hollow support carries said magnetic elements, said inner race of the bearing, bearing on the internal wall of said hollow support either directly or indirectly via a spacer inside said hollow support2, said 
Regarding Claim 2, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not explicitly teach the gear motor wherein the inner race of the bearing bears indirectly on the internal wall of said hollow support via said spacer, said spacer being a tubular element through which the rotation shaft passes.  
Kimura, however, teaches the gear motor (Fig. 3) wherein the inner race (47b) of the bearing (47) bears indirectly on the internal wall of said hollow support (annotated Fig. 3) via said spacer (48a), said spacer being a tubular element through which the rotation shaft passes (Figs. 3 and 6).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to explicitly teach the gear motor wherein the inner race of the bearing bears indirectly on the internal wall of said hollow support via said spacer, said spacer being a tubular element through which the rotation shaft passes, as taught by Kimura to axially lock the rotation shaft during operation, thus cutting down on vibration and noise level to a low frequency range and to make the acoustic sensitivity of the vehicle smaller.
Regarding Claim 3, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not explicitly teach the axial locking of said hollow support onto the rotation shaft  is obtained by welding said hollow support onto the rotation shaft, however, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
Regarding Claim 4, Hawighorst, as modified, teaches the gear motor (Fig. 3) wherein the axial locking of said hollow support (Annotated Fig. 3; via fixing element, 12) onto the rotation shaft (4) is produced by an elastic ring received in a groove in the rotation shaft (4; Fig. 3; Paragraph [0034]). 
Hawighorst does not teach an elastic ring bearing on the hollow support either directly or indirectly via a spacing part, said elastic ring constituting an abutment for said hollow support opposing movement of said hollow support away from said seat.  
Kimura, however, teaches an elastic ring bearing (Col. 8, lines 8 – 15) on the hollow support (Annotated Fig. 3) either directly or indirectly via a spacing part (48a), said elastic ring constituting an abutment for said hollow support opposing movement of said hollow support away from said seat (Col. 8, lines 8 – 15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to explicitly teach an elastic ring bearing on the hollow support either directly or indirectly via a spacing part, said elastic ring constituting an abutment for said hollow support opposing movement of said hollow support away from said seat, as taught by Kimura to axially lock the rotation shaft during operation, thus cutting down on vibration and noise level to a low frequency range and to make the acoustic sensitivity of the vehicle smaller.
Regarding Claim 5, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not explicitly teach the axial locking of said hollow support onto the rotation shaft  is produced by a bead bearing on the hollow support either directly or indirectly via a spacing part, said bead being in one piece with the rotation shaft and constituting an abutment for said hollow support opposing movement of said hollow support away from said seat, however, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
Regarding Claim 6, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not explicitly teach the hollow support is shrunk onto the rotation shaft, however, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
Regarding Claim 7, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not teach the gear motor a wherein  a device for determining the angular position of the rotor includes a multipole magnet constrained to rotate with the rotor and one or more Hall-effect sensors and in which the axial locking of said hollow support onto the rotation shaft  is produced by axially locking said multipole magnet onto the rotation shaft and by said hollow support bearing on 3 said multipole magnet, said multipole magnet constituting an abutment for said hollow support opposing movement of said hollow support away from said seat.  
Kimura, however, teaches the gear motor (Fig. 2) wherein  a device for determining the angular position of the rotor (45; Fig. 6) includes a multipole magnet (MG1; Fig. 6) constrained to rotate with the rotor (45) and one or more Hall-effect sensors (Hall IC 94a – 94c) and in which the axial locking of said hollow support (42) onto the rotation shaft  (46) is produced by axially locking said multipole magnet (MG1) onto the rotation shaft (46) and by said hollow support (42) bearing on 3 said multipole magnet (MG1; Figs. 3, 5 and 6; Col. 8, lines 49 - 54).  Kimura does not explicitly show the multipole magnet constituting an abutment for said hollow support opposing movement of said hollow support away from said seat, however, It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide the multipole magnet constituting an abutment for said hollow support opposing movement of said hollow support away from said seat, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70. 

Regarding Claim 8, Hawighorst, as modified, teaches all the elements of claim 7 as discussed above.
Hawighorst alone or in combination with Kimura does not explicitly teach the gear motor in which the axial locking of the multipole magnet onto the rotation shaft is produced by an elastic ring received in a groove in the rotation shaft or by the formation of a bead in one piece with the rotation shaft, said elastic ring or the bead constituting an abutment for said multipole magnet opposing movement of said hollow support away from said seat, however, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
Regarding Claim 9, Hawighorst, as modified, teaches all the elements of claim 7 as discussed above.
Hawighorst alone or in combination with Kimura does not explicitly teach the gear motor in which the axial locking of the multipole magnet onto the rotation shaft is produced by welding said multipole magnet onto the rotation shaft or by shrinking said multipole magnet onto the rotation shaft however, it is noted that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or 
  Regarding Claim 10, Hawighorst, as modified, teaches all the elements of claim 1 as discussed above.
Hawighorst does not teach the gear motor wherein the hollow support includes:   a sleeve for fixing the hollow support onto the rotation shaft  in an intermediate position on the shaft between the reduction gear mechanism and the bearing guiding the electric motor longitudinal end of the rotation shaft,  a substantially cylindrical support length section to the circumference of which the magnetic elements  of the rotor are fastened,  a connection length section connecting the sleeve and said cylindrical support length section.  
Kimura, however, teaches the gear motor (Fig. 2) wherein the hollow support (42) includes:   a sleeve (41b and c) for fixing the hollow support (42) onto the rotation shaft (rotating shaft, 46)  in an intermediate position on the shaft (46) between the reduction gear mechanism (worm, 46b with worm wheel, 50)  and the bearing (first ball bearing, 47) guiding the electric motor  (wiper motor, 21) longitudinal end of the rotation shaft  (46),   a substantially cylindrical support length section (41) to the circumference of which the magnetic elements  (45a) of the rotor (45) are fastened (Fig. 3),  a connection length section  connecting the sleeve (41b and c) and said cylindrical support length section (41).
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to teach a sleeve for fixing the hollow support onto the rotation shaft  in an intermediate position on the shaft between the reduction gear mechanism and the bearing guiding the electric motor longitudinal end of the rotation shaft,  a substantially cylindrical support length section to the circumference of which the magnetic elements  of the rotor are fastened,  a connection length section connecting the sleeve and said cylindrical support length section, as taught by Kimura to axially lock the rotation shaft during operation, thus cutting down on vibration and noise level to a low frequency range and to make the acoustic sensitivity of the vehicle smaller.
Regarding Claim 11, Hawighorst, as modified, teaches all the elements of claim 10 as discussed above.
Hawighorst does not teach the gear motor in which the inner race of the bearing bears directly on the internal wall of said hollow support consisting of said connection length section connecting the sleeve and said cylindrical support length section, said connection length section being formed so as not to touch the outer race of said bearing.  
Kimura, however, teaches the gear motor (Fig. 2) in which the inner race (47b) of the bearing (first ball bearing, 47) bears directly on the internal wall of said hollow support (42) consisting of said connection length section connecting the sleeve (41b and c) and said cylindrical support length section (41), said connection length section being formed so as not to touch the outer race (47a) of said bearing (first ball bearing, 47; Fig. 3).  
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Hawighorst to teach the inner race of the bearing bears directly on the internal wall of said hollow support consisting of said connection length section connecting the sleeve and said cylindrical support length section, said connection length section being formed so as not to touch the outer race of said bearing, as taught by Kimura to axially lock the rotation shaft during operation, thus cutting down on vibration and noise level to a low frequency range and to make the acoustic sensitivity of the vehicle smaller.
 Regarding Claim 12, Hawighorst, as modified, teaches all the elements of claim 10 as discussed above.
Hawighorst does not teach the gear motor wherein the sleeve, said substantially cylindrical support length section, and said connection length section connecting the sleeve and said cylindrical support length section consist of a one-piece element such as a shaped sheet metal plate.  
Kimura, however, teaches the gear motor (Fig. 2) wherein the sleeve (41b and c), said substantially cylindrical support length section (41), and said connection length section connecting the sleeve and said cylindrical support length section (Fig. 3) consist of a one-piece element such as a shaped sheet metal plate (Col. 5, lines 59 – 65).  

Regarding Claim 13, Hawighorst, as modified, teaches the gear motor in which said hollow support (Annotated Fig. 3) extends axially beyond the electric motor longitudinal end of the rotation shaft (4; Fig. 3) .  
Regarding Claim 14, Hawighorst, as modified, teaches the gear motor in which, a casing (Annotated Fig. 3) forming a protective envelope for the electric motor  (Fig. 3) and said reduction gear mechanism (6) , said envelope of the casing (Annotated Fig. 3)  includes a part (Annotated Fig. 3) projecting inward, penetrating into said internal recess in the rotor  (rotor, 16), and supporting said seat (Annotated Fig. 3) for said bearing (Annotated Fig. 3), and in which said hollow support (Annotated Fig. 3) comes to cap said projecting part (Annotated Fig. 3) of the casing (Annotated Fig. 3).  

    PNG
    media_image2.png
    432
    612
    media_image2.png
    Greyscale

Regarding Claim 15, Hawighorst, as modified, teaches the gear motor in which the rotation shaft (4) is guided in rotation only by two bearings (Annotated Fig. 3) arranged at the two longitudinal ends of the rotation shaft (4), including said bearing (Annotated Fig. 3) capped by said hollow support (Annotated Fig. 3) and another bearing (Annotated Fig. 3) at the other, reducing mechanism (6) longitudinal end of the rotation shaft (Fig. 3).

    PNG
    media_image3.png
    426
    663
    media_image3.png
    Greyscale

Conclusion
Art made of record, however, not relied upon in the current rejection is as follows:  JP 2013 223317 (A) to Kimura teaches a sensor used for detecting a rotation position of a rotor relative to a stator on a control board housed in a gear housing comprising magnets for a rotation shaft and Hall ICs  for the rotation shaft. A rotation position of the rotation shaft relative to a stator i.e., and a rotation position of the rotor relative to the stator is detected by the hall ICs for the rotation shaft.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571) 272-8024.  The examiner can normally be reached on Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KATINA N. HENSON/Examiner, Art Unit 3723